       Case 2:19-cv-02085-JWL-JPO Document 43 Filed 09/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS
                                     AT KANSAS CITY

                                                 )
UNITED STATES OF AMERICA                         )
ex rel. EDWARD ERNST,                            )
                                                 )
               Plaintiff,                        ) Civil Action No. 2:19-cv-02085-JWL
       v.                                        )
                                                 )
COLLEGE PARK ANCILLARY, LLC,                     )
et al.,                                          )
                                                 )
               Defendants.                       )
                                                 )

                                              ORDER

       This matter comes before the court on Defendants’ Unopposed Motion to Stay Discovery

and Scheduling Conference (ECF No. 42), which seeks a stay of discovery and a rescheduling of

the scheduling conference pending a ruling on Defendants’ Motions to Dismiss (ECF Nos. 36, 38,

and 40). For good cause shown, including that Defendants’ motion to stay is unopposed, that a

stay of discovery will preserve the parties’ resources, and that Defendants’ Motions to Dismiss

would be fully dispositive if granted, it is hereby ordered that discovery in this action is stayed

pending a ruling on Defendants’ Motions to Dismiss.

       IT IS HEREBY ORDERED:

       1.      The request to stay proceedings is granted. All pretrial proceedings in this case,

including discovery and initial disclosures, are stayed until further order of the court.

       2.      The telephone scheduling conference set for September 17, 2020, at 9:00 a.m. is

cancelled. The September 7, 2020 deadline for the parties to submit a report of planning

conference pursuant to Fed. R. Civ. P. 26(f) is vacated.
      Case 2:19-cv-02085-JWL-JPO Document 43 Filed 09/08/20 Page 2 of 2




       3.     Counsel shall confer and submit a Rule 26(f) planning report to the undersigned’s

chambers within 14 days of all the motions to dismiss being ruled.

       IT IS SO ORDERED.

       Dated this 8th day of September, 2020.

                                                     s/ James P. O’Hara
                                                    James P. O’Hara
                                                    U.S. Magistrate Judge




                                                2
